Title: To Thomas Jefferson from William John Coffee, 17 April 1823
From: Coffee, William John
To: Jefferson, Thomas

Honbl SirNew York
April 17th 23You must not consider me importunate but if you please consider my applycation in the following manner. VizI have at a considerable distance from this place made a contract which ought to have been fulfiled on the first of April (or to forfeit a sum of money. it is now the 17th day and I have not been able to comply in consequences I am not only likely to lose my forfiture but  also lose  a very considerable advantageous contract.The knowledge of this to your feeling mind I am confident will be painfull, and on which  I am sorry to cause you the trouble of thinking on this subject. but as the matter stands I know of no other way then to perplex your goodness to see that Mr Brockinbrough do favour me with the Remitance as for my Bill, by the next post, after you receive this troublesome espistolSir you will be pleased to accept my Dutifull RespectsW. J. Coffee